DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

 This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schumann et al. (US 2015/0159053) in view of Grittner et al. (US 2014/0170326).
Regarding claim 1, Schumann teaches a method for producing an adhesive sealing tape covered with a release liner, comprising: 
heating a pressure-sensitive adhesive to obtain a pressure-sensitive adhesive present in melt form (thermal initiation, [0017]-[0023]); 
 providing a hotmelt adhesive layer lying on a first roll (thermoplastic layers A and B; [0017]-[0023]; [0114]-[0116]; [0037], [0136]);
providing a release liner lying on a second roll, comprising a roll surface, wherein  the release liner comprises an outer release layer pointing away from the roll surface and wherein the first and second roll form a roll nip (thermoplastic layers A and B; [0017]-[0023]; [0037]; [0081]; [0114]-[0119]; [0136]));
cooling the pressure-sensitive adhesive present in melt form to form a composite (one of ordinary skill in the art would have recognized that a pressure-sensitive adhesive in melt form bonded to an unheated hotmelt adhesive would result in cooling of the composite material) having the following sequence: the hotmelt adhesive layer, the pressure-sensitive adhesive, then the release liner ([0081]); and
Notwithstanding that Schumann teaches that materials are combined with rollers (see e.g., [0114]-[0116], [0136]), this reference does not expressly teach the limitation (d) introducing the pressure-sensitive adhesive present in melt form into the roll nip (i.e., conventional pinch rollers). However, Grittner teaches introducing the pressure-sensitive adhesive present in melt form into the roll nip (FIG. 3; [0028]-[0029]). 
Nor does Schumann teach the limitation (e) rotating the first roll and the second roll thereby causing the hotmelt adhesive layers and the pressure-sensitive adhesive present in melt to form a first contact and the pressure-sensitive adhesive present in melt form and the release liner to form a second contact. However, Grittner teaches rotating the first roll and the second roll thereby causing the hotmelt adhesive layers and the pressure-sensitive adhesive present in melt to form a first contact and the pressure-sensitive adhesive present in melt form and the release liner to form a second contact ([0036], [0042], [0063], [0071], [0114], [0151], [0152], [0259]; FIG. 4; TABLE 4 showing three-layer product: PSA1, viscoelastic backing layer; and PSA 2).
The references as combined are analogous in the field of bonding multilayered adhesives (see e.g., Grittner, [0028]-[0029]). Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing the application to modify rollers of Schumann with nip rollers that improve the anchoring of the adhesive composition as desired by Grittner ([0029]). Moreover, it 
Notwithstanding that Schumann generally teaches rolling of the composite material, it does not expressly teach winding the composite into an adhesive sealing tape. However, Grittner teaches winding the composite into an adhesive sealing tape ([0261]). The references as combined are analogous in the field of bonding multilayered adhesives (see e.g., Grittner, [0028]-[0029]). Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing the application to include a hotmelt adhesive, a PSA in melt form, and a release liner in order to smooth the multi-layered product ([0151]), and winding the composite for purposes of storage as desired by Grittner ([0265]).
Regarding claim 2, Schumann teaches that the hotmelt adhesive layer comprises a polyolefin layer ([0057]).
Regarding claim 3, Schumann teaches wherein the pressure-sensitive adhesive comprises a foamed pressure-sensitive adhesive ([0114]-[0116]).
Regarding claim 4, Schumann teaches wherein the pressure-sensitive adhesive comprises at least 30 wt % poly(meth)acrylate based on the total weight of the pressure-sensitive adhesive (see microballoons [0038]-[0040]).
Regarding claim 5, Schumann teaches wherein the outer release layer comprises a silicone layer or a polycarbamate layer (silicone release film, [0114]-[0116]).
Regarding claim 6, Grittner teaches wherein the release liner comprises a polyolefin carrier layer (adhesive layers and/or heat-activated layers based on polymers other than acrylate-based, can be laminated to the viscoelastic layer. Suitable base polymers are polyolefins, [0151]).
Regarding claim 8, Schumann teaches the adhesive sealing tape produced by the method according to Claim 1 (Abstract).
Regarding claim 9, Schumann teaches the limitation which when the release liner is removed and the pressure-sensitive adhesive is contacted with a substrate to produce a bond between the pressure-sensitive adhesive and the substrate and the bond is loaded correspondingly, a fracture manifests within the pressure-sensitive adhesive ([0041]). "it is further noted that the claim is directed to the sealing tape, and the removal of the liner, contacting with a substrate and fracture of manifesting are all dependent on the method of using the tape which does not distinguish the sealing product tape. 
Regarding claim 10, Schumann teaches wherein the release liner is a permanent liner that remains on the pressure-sensitive adhesive until the adhesive sealing tape is applied (adhesive tape covered with a liner, [0081]; and siliconized release film, [0116]).
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schumann et al. (US 2015/0159053) and Grittner et al. (US 2014/0170326), as applied to claim 1 above, and further in view of Hikosaka (U.S. Pat. No. 5,852,898). Notwithstanding that Schumann ([0053]-[0054]) teaches that its adhesive is capable of being adhered to a substrate and is therefore capable of producing a seal in a vehicle, it does not expressly teach producing a seal in a vehicle. Hikosaka teaches double-sided adhesive tape that produces a seal in a vehicle (Abstract). The references as combined and Hikosaka are analogous in the field of adhesives. Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing the application to use the tape of Schumann on a vehicle as demonstrated by Hikosaka in order to insulate the vehicle from .
Response to Arguments
Applicant's arguments filed December 16, 2021,  have been fully considered but they are not persuasive. 
First, and in reliance of paragraph [0078] of Schumann, Applicant asserts that “Schumann fails to disclose either a hot melt adhesive layer and a pressure-sensitive adhesive layer present in melt form or a release liner and a pressure-sensitive adhesive layer present in melt form.” Applicant’s position is improper because the argument raised cites Schumann for these limitations, whereas the office action cites Grittner for these limitations. Therefore, Applicant’s first argument is not germane to the instant rejection that cites other prior art for these claimed limitations.
Second, Applicant asserts that “Grittner does not disclose…the pressure-sensitive adhesive melt is introduced into the roll nip [,and that] the skilled artisan would have to operate in hindsight to replace one of the pressure sensitive adhesive layers with the hotmelt-adhesive layer and introducing the backing melt into the roll nip and sandwiching the backing between the pressure sensitive adhesive layer and the hotmelt-adhesive layer.”
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). 
Further, Applicant appears to contend that the double-sided adhesive layer of Grittner does not teach a single-sided adhesive layer. However, a single-sided adhesive layer is expressly contemplated in paragraph [0152] of Grittner.
Third, Applicant incorrectly asserts that “Grittner teaches the viscoelastic layer 3 as the only layer that was present in melt form, which is bounded by PSA [pressure-sensitive adhesive] layers.” However, as noted above, paragraph [0071] of Grittner expressly teaches a hotmelt adhesive, and therefore this argument cannot be maintained.
Finally, Examiner notes that many of Applicant’s assertions/arguments are presented without citing to the prior art or instant claim set in order to particularly point out and demonstrate how the claims are distinguishable over the prior art. As such, Applicant’s assertions without more preclude Examiner from providing a substantive response to these arguments.
 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVAN T HULTING whose telephone number is (571)272-4645.  The examiner can normally be reached on Monday-Friday 8:00am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Tucker can be reached on 571-272-1095.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Evan Hulting/

Art Unit 1745



/PHILIP C TUCKER/Supervisory Patent Examiner, Art Unit 1745